Name: 83/126/EEC: Commission Decision of 30 March 1983 terminating the anti-dumping proceeding concerning imports of television image and sound recorders or reproducers originating in Japan
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-03-31

 Avis juridique important|31983D012683/126/EEC: Commission Decision of 30 March 1983 terminating the anti-dumping proceeding concerning imports of television image and sound recorders or reproducers originating in Japan Official Journal L 086 , 31/03/1983 P. 0023 - 0023*****COMMISSION DECISION of 30 March 1983 terminating the anti-dumping proceeding concerning imports of television image and sound recorders or reproducers originating in Japan (83/126/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1), as amended by Regulation (EEC) No 1580/82 (2), and in particular Article 9 thereof, After consultation within the Advisory Committee as provided for by that Regulation, Whereas in December 1982 the Commission received a complaint lodged by the 'Association of Firms with Common Interest in Video 2000' on behalf of producers representing virtually the entire Community video tape-recorder industry; Whereas, since the complaint provided sufficient evidence of the existence of dumping and the injury resulting therefrom, the Commission announced, by a notice published in the Official Journal of the European Communities (3), the initiation of a proceeding concerning imports of television image and sound recorders or reproducers, falling within subheading 92.11 B of the Common Customs Tariff (NIMEXE code 92.11-80) and originating in Japan; Whereas the Commission commenced the investigation by seeking from the parties involved the information necessary for the assessment of dumping and injury; Whereas on 18 March 1983 the Commission was informed by the complainant that it was withdrawing its complaint following the implementation of the unilateral decision taken by the Japanese authorities to moderate in 1983 and 1984 the exports of television image and sound recorders or reproducers from Japan to the European Economic Community and to set up an export floor-price system; Whereas, under these circumstances, the continuation of the proceeding concerning these products originating in Japan is not in the interest of the Community and protective measures are at present unnecessary; Whereas it is, therefore, appropriate to terminate the proceeding concerning imports of television image and sound recorders or reproducers originating in Japan, HAS DECIDED AS FOLLOWS: Sole Article The anti-dumping proceeding concerning imports of television image and sound recorders or reproducers originating in Japan is hereby terminated. Done at Brussels, 30 March 1983. For the Commission Wilhelm HAFERKAMP Vice-President (1) OJ No L 339, 31. 12. 1979, p. 1. (2) OJ No L 178, 14. 6. 1982, p. 2. (3) OJ No C 338, 24. 12. 1982, p. 27.